COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Hydrochem LLC, Kyle Leng and John Britton v. Evoqua Water
                          Technologies, LLC

Appellate case number:    01-19-00770-CV

Trial court case number: 2019-23641

Trial court:              151st District Court of Harris County

       Hydrochem, LLC, Kyle Leng, and John Britton moved for rehearing of the panel opinion
issued December 31, 2020. The motion is DENIED. All pending motions are denied as moot.
       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau________________________
                    Acting individually  Acting for the Court

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.


Date: February 10, 2022